I concur in the opinion of Mr. Justice NORTH.
The statute waived the immunity of the State but did not prescribe the service of the writ of garnishment on the State. Service was made on the governor and the attorney general. *Page 102 
It is the duty of the attorney general, upon request of the governor, to "appear for the people of this State * * * in any cause or matter, civil or criminal, in which the people of this State may be a party or interested." 1 Comp. Laws 1929, § 176.
When the attorney general appears for the people of the State in any matter within the jurisdiction of a court he fully represents the State.
As said in People, ex rel. Attorney General, v. Railway Co.,157 Mich. 144, 157, relative to the attorney general:
"It seems to be a rule of common sense and sound reason that the principal is responsible for the acts of his agent whom he has not only expressly authorized, but has commanded, to act for him. The statute provided no other way for the State to get into court than through these two officers as agents of the State."
Except for the procedure employed to bring the State of Georgia before the court, the case of Chisholm v. Georgia, 2 Dall. (2 U.S.) 419, has no bearing upon the case at bar. In that case the issue, with which we are concerned, was stated by the attorney general as follows:
"Is the service of the summons upon the governor and attorney general of the State of Georgia, a competent service?"
The court retained jurisdiction under such service.
I find two justices expressed opinions upon the service of process.
Justice Blair stated:
"With respect to the service of the summons to appear, the manner in which it has been served, seems to be as proper as any which could be devised *Page 103 
for the purpose of giving notice of the suit, which is the end proposed by it, the governor being the head. of the executive department, and the attorney general the law officer, who generally represents the State in legal proceedings; and this mode is the less liable to exception, when it is considered, that in the suit brought in this court, by the State of Georgia against Brailsford and others (2 Dall. [2 U.S.] 402), it is conceived in the name of the governor in behalf of the State."
Justice Cushing stated:
"The third question respects the competency of service, which I apprehend is good and proper; the service being by summons and notifying the suit to the governor and the attorney general; the governor who is the supreme executive magistrate and representative of the State, who is bound by oath to defend the State, and by the Constitution to give information to the legislature of all important matters which concern the interest of the State; the attorney general, who is bound to defend the interests of the State in courts of law."
NELSON SHARPE, C.J., and NORTH and BUTZEL, JJ., concurred with WIEST, J.